Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors: Global Industries Corp. We consent to the use of our report dated March 4, 2011, in this Post Effective Amendment No. 1 on Form S-1, to Form SB-2 Registration Statement of Global Industries Corp. for the registration of shares of its common stock. We also consent to the reference to our firm under the caption "Experts" in such Registration Statement. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas March 28, 2011
